Citation Nr: 1329503	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as left leg injury.

2.  Entitlement to service connection for a right knee 
disability, claimed as right leg injury.

3.  Entitlement to service connection for vein removal, 
status post surgical transplantation to the left or right 
knee, claimed as leg injury and/or vein graft.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision on 
behalf of the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran withdrew 
her request for a Board hearing by correspondence dated in 
September 2011.  The Board remanded the case for additional 
development in January 2012 and May 2013.

This appeal was processed using the Virtual VA paperless 
claims processing system.  Accordingly, any future 
consideration of this appellant's case should take into 
consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left knee disability was not manifest in service, 
arthritis is not shown to have been manifest within one year 
of service, and is not shown to have developed as a result 
of an established event, injury, or disease during active 
service.

2.  A right knee disability was not manifest in service, 
arthritis is not shown to have been manifest within one year 
of service, and is not shown to have developed as a result 
of an established event, injury, or disease during active 
service.

3.  Vein removal, status post surgical transplantation to 
the left or right knee, was not manifest in service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred or aggravated as 
a result of active service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2012).

2.  A right knee disability was not incurred or aggravated 
as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2012).

3.  Vein removal, status post surgical transplantation to 
the left or right knee, was not incurred or aggravated as a 
result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
The Veteran was notified of the duties to assist and of the 
information and evidence necessary to substantiate her 
claims by correspondence dated in September 2007.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The available record includes service department records 
search reports, VA treatment and examination reports, and 
the Veteran's statements in support of her claims.  The 
record also shows the Veteran's service treatment and 
personnel records are unavailable and that they may have 
been lost due to fire at a government storage facility.  In 
such cases, there is a heightened duty to assist her in 
developing the evidence that might support her claims, which 
includes the duty to search for alternative medical records.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In 
correspondence dated in October 2007 and January 2009 the 
service department reported that search efforts revealed no 
alternative Office of the Surgeon General records and, in 
essence, that during the period the Veteran reported having 
received treatment in service no separate hospital files 
were maintained.  A January 2013 service department report 
noted that morning reports for the 4707th Air Defense Wing 
for November 1955 and December 1955 had been reviewed and 
that they included no sick or injury reports.

In correspondence dated in November 2008, January 2009, and 
February 2013 VA notified the Veteran that the service 
department had been unable to locate her records and she was 
advised to provide records in her possession or to provide 
information for VA assistance in searching alternative 
sources for evidence to substantiate her claims.  In VA 
correspondence issued in June 2013 the Veteran was requested 
to provide records associated with her treatment at Abington 
Memorial Hospital or to provide the necessary information 
for additional VA assistance.  The Board finds there is no 
evidence of a subsequent response as to this matter.  The 
development requested on remand in January 2012 and May 2013 
has been substantially completed.  There is no evidence of 
any additional existing pertinent records.  Further attempts 
to obtain additional evidence would be futile.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

When VA undertakes to provide a VA examination or obtain a 
VA opinion it must ensure that the examination or opinion is 
adequate.  VA medical opinions obtained in this case are 
adequate as they are predicated on a substantial review of 
the record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion as to the issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law 
and regulations and to adjudicate the claims would not cause 
any prejudice to the appellant.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of the veteran's service as shown 
by the veteran's service record, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent 
or more within one year of separation from active service.  
The presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2012).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology 
applies to those conditions explicitly recognized as chronic 
under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on 
the merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship 
between a current disability and the continuity of 
symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example, a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of 
a lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has 
the authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other evidence.  Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2012).

The evidence of record in this case shows that in her August 
2007 application for VA compensation benefits the Veteran 
asserted that she had a left knee disability as a result of 
surgery during active service in 1955.  She also stated she 
had a vein removal that was related to her left knee 
surgery.  In a November 2008 VA report of contact she stated 
her knee injury had been sustained in a horse riding 
accident during the Thanksgiving holiday in 1955.  She 
stated she had fallen from her horse approximately 70 feet 
over a cliff.  She recalled that she had woken up at the 
hospital at Otis Air Force Base, Falmouth, Massachusetts.  

VA treatment records show the Veteran underwent bilateral 
knee replacements in 2006 and that her current medical 
problems included varicose veins.  No opinions as to 
etiology were provided.  A September 2007 report noted vein 
excision to the right lower distal extremity at age 18 and 
bilateral total knee replacements without additional 
comments as to etiology.

On VA examination in May 2013 the Veteran reported that 
during service on a Thanksgiving holiday she fell 70 feet 
down a hill after she was kicked while looking at a horse.  
The examiner reported the Veteran's assertion that she awoke 
in the hospital when the vein from her right, not left, leg 
was removed.  She also reported that after service she 
experienced the onset of right knee symptoms in 1957.  The 
examiner's diagnoses included right and left total knee 
replacements which were found to be less likely than not 
incurred in of caused by the claimed in-service, event, or 
illness.  As rationale for the opinion it was noted that 
there was no evidence of an in-service injury or surgery and 
that the Veteran's May 2006 total knee replacements were 
caused by symmetrical degenerative joint disease that were 
not associated with active service.  The examiner noted that 
he did not know when the Veteran had surgery to remove a 
vein from her right calf, but that her knee disabilities 
were not related to vein removal.  It was noted, however, 
that the Veteran and her spouse reported that the vein 
removal surgery had been in 1955.  

Based upon the evidence of record, the Board finds that left 
knee, right knee, and vein removal disabilities were not 
manifest in service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  Arthritis to the left or right knee is not 
shown to have been manifest within one year of service and 
there is no probative evidence of medical treatment for vein 
removal or knee disorders for more than 50 years after 
service.  The May 2013 VA examiner's opinion is found to be 
persuasive and based upon adequate rationale.  The opinion 
is shown to have been based upon a thorough examination and 
a thorough review of the competent and credible evidence of 
record.  

The Veteran's statements as to having had left or right knee 
disorders or having undergone left or right knee and vein 
removal surgeries in service and the report attributed to 
her spouse that she had vein removal surgery in 1955 are 
found to be not credible due to their interest in the 
outcome of the case.  The Board also notes that the Veteran 
has provided inconsistent reports as to the lower extremity 
involved and as to the date of onset of knee problems.  In 
this regard, the Board notes that the Veteran has asserted 
various reasons for the vein removal:  that it was the 
result of the alleged fall in 1955, and alternatively as 
associated with the later knee surgery.  In determining 
whether evidence is credible VA may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(superseded by statute for an unrelated point of law as 
stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see 
also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay 
evidence and conflicting statements of the veteran in 
weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor); Pond v. 
West, 12 Vet. App. 341, 345 (1999) (holding in a case where 
the claimant was also a physician, and therefore a medical 
expert, that the Board should properly consider the 
appellant's own personal interest in the outcome of the 
case).  

Although a September 2007 VA treatment report noted the 
Veteran's medical history included a vein excision to the 
right lower distal extremity at age 18, the examiner 
provided no additional comments as to the basis for that 
treatment nor as to how it was determined that the procedure 
was performed when the Veteran was 18 years old.  As this 
information appears to have been provided solely based upon 
the Veteran's report of an injury and treatment during 
active service which has been found to be not credible 
concerning this specific matter, the September 2007 
treatment report is also not credible.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Additionally, a "[Doctors'] diagnoses can be no 
better than the facts alleged by appellant."  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds the preponderance of 
the evidence in this case is against the Veteran's claims 
for entitlement to service connection.  Therefore, the 
appeals must be denied.


ORDER

Entitlement to service connection for a left knee 
disability, claimed as left leg injury, is denied.

Entitlement to service connection for a right knee 
disability, claimed as right leg injury, is denied.

Entitlement to service connection for vein removal, status 
post surgical transplantation to the left or right knee, 
claimed as leg injury and/or vein graft, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


